TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00367-CV



     Shirley Neeley, in her Official Capacity as Commissioner of Education, Appellant

                                                 v.

                              Gulf Shores Academy, Inc., Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
      NO. D-1-GN-06-001421, HONORABLE GISELA D. TRIANA, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Shirley Neeley, in her official capacity as Commissioner of Education,

has filed an unopposed motion to abate this appeal stating that the status of appellee’s school

charter is currently under review, the outcome of which might render this appeal moot.

Appellant’s counsel has advised this Court that the parties have conferred, and the appellee is not

opposed to abatement of this appeal. Accordingly, we grant the motion and abate this appeal until

October 30, 2006. If by that date the status of appellee’s school charter has not been resolved,

appellant is ordered to file a report informing this Court of the status of the case.



                                              __________________________________________

                                              Jan P. Patterson, Justice

Before Chief Justice Law, Justices Patterson and Pemberton

Filed: September 8, 2006